Citation Nr: 0923925	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1966 to June 1968, with subsequent service in the U.S. Army 
National Guard - including on active duty for training 
(ACDUTRA) from March to April 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Before addressing the claim on appeal, the Board finds that 
additional development is required.  The Veteran contends he 
aggravated a pre-existing left knee disorder during his 
National Guard ACDUTRA service in April 2003, as a result of 
falling off a truck.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a) (2008).  ACDUTRA is, among other things, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) 
(2008).  The presumptions of soundness and aggravation, 
however, do not apply to periods of ACDUTRA.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995).



National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [, at] all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).  

"Therefore, to have basic eligibility for Veterans benefits 
based on a period of duty as a member of a state National 
Guard, a National Guardsman must have been ordered into 
Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

Here, aside from the question of whether the Veteran's left 
knee disorder is indeed attributable to the injury he 
mentions during his ACDUTRA service, the report of his April 
2005 VA compensation examination indicates he has received 
disability benefits from the Social Security Administration 
(SSA) since January 2005 on account of disability involving 
his knees.  Unfortunately, though, it does not appear these 
records have been obtained.  When, as here, VA is put on 
notice of the existence of relevant SSA records, VA must try 
and obtain these records before deciding the appeal as part 
of the duty to assist.  See 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2008); see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

A VA examination and opinion also are needed to determine 
whether the Veteran has a left knee disorder - including 
osteoarthritis, attributable to his military service, and in 
particular, to the injury in question during his ACDUTRA 
service from March to April 2003.  According to McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Here, the Veteran's National Guard service treatment records 
(STRs) confirm he sustained a left knee injury in April 2003 
while on ACDUTRA.  The diagnosis was a strain/contusion.  His 
STRs further indicate the injury was in the line of duty, 
apparently (as he is alleging) as a result of falling down 
while climbing onto a truck.  Ultimately, he was discharged 
from the National Guard as medically unfit in January 2005, 
due to severe degenerative joint disease (DJD, i.e., 
arthritis).  So there is no disputing he has a left knee 
disorder, as his post-service VA compensation examination 
report and private treatment records also show this diagnosis 
of DJD of the left knee, in addition to other diagnoses of 
possible osteochrondral trauma of the left knee and 
suprapatellar tendonitis.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran's claimed pre-existing left knee disorder was not 
noted when he began serving on ACDUTRA from March to April 
2003.  Indeed, only such conditions as are recorded in 
examination reports are considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  
When determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Mere transcription of medical history does not transform 
information into competent medical evidence.  Cf. LeShore 
v. Brown, 8 Vet. App. 406 (1995).  The disorder need not be 
symptomatic, but only noted on entrance.  Verdon v. Brown, 8 
Vet. App. 529, 534-535 (1996).  Records from many years, 
indeed decades, earlier - in particular the reports of his 
May 1966 military entrance and May 1968 military separation 
examinations both include a notation of "CS 1/4" left 
knee," though without further explanation.  As such, this is 
merely potential, although inconclusive, evidence of a pre-
existing left knee disorder.  Nonetheless, there is more 
recent evidence he had a pre-existing left knee disorder when 
he subsequently began his ACDUTRA service in 2003.  

More specifically in this regard, an August 2002 National 
Guard STR documented left knee surgery and post-operative 
diagnoses including medial femoral chondromalacia and medial 
tibial plateau chondromalacia, lateral meniscus tear, and 
chondromalacia of the patella using arthroscopic partial 
lateral meniscectomy, and chondroplasty of the medial femoral 
condyle, medial tibial plateau, and patella.

The sole basis of the Veteran's claim is that his pre-
existing left knee disorder was aggravated during his ACDUTRA 
service in April 2003, as a result of the injury mentioned, 
so even he is personally acknowledging a pre-existing 
disability before he began that period of service.  However, 
it is unclear whether his April 2003 left knee injury 
chronically (meaning permanently) worsened any 
pre-existing left knee disability.  On the one hand, an April 
2006 private physician's statement from Dr. M.G. concludes 
that April 2003 fall aggravated a pre-existing left knee 
problem.  Dr. M.G. added that the fall "significantly 
worsened" the 
pre-existing problem of degenerative arthritis of the 
Veteran's left knee.  Whereas, on the other hand, the April 
2005 VA examination report contains a history indicating 
possible intercurrent injuries to this knee from the Veteran 
working 21 years at glass manufacturing plant.  His job 
involved repetitive walking, stair climbing, and often 
lifting heavy loads.  However, that said, the VA examiner 
failed to provide a medical opinion regarding the crucial 
issue of aggravation of any pre-existing left knee disorder, 
leaving the role of any intercurrent injuries upon the 
Veteran's left knee disorder unresolved.

So a VA medical examination and opinion are needed to 
determine whether, as the Veteran alleges, his ACDUTRA 
service in April 2003 aggravated his 
pre-existing left knee disorder.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in [or aggravated by] 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
See, as well, VAOPGCPREC 3-2003 (July 16, 2003). (indicating 
that VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service beyond 
its natural progression.  The Veteran is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches).  Also see Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Obtain the Veteran's SSA records, 
including all medical records that formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.	Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of any current left knee 
disorder.  He is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  

The claims file, including a complete copy of 
this remand, must be made available for review 
of the Veteran's pertinent medical and other 
history.  Based on a comprehensive review of 
the claims file, as well as the current 
examination of the Veteran, the examiner is 
asked to provide a diagnosis for any left knee 
condition present.



The examiner must also provide an opinion as 
to the following:

(A)	Did the Veteran clearly and unmistakably 
have a left knee disorder prior to beginning 
his ACDUTRA service in March 2003?  

(B)	If he did, did this pre-existing 
condition also clearly and unmistakably not 
permanently increase in severity during his 
period of ACDUTRA service from March to 
April 2003 beyond its natural progression?

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

3.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


